J-A05027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MICHAEL RAWL, AN INDIVIDUAL                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                          Appellant            :
                                               :
                                               :
                  v.                           :
                                               :
                                               :
    GEICO INDEMNITY COMPANY, A                 :   No. 1086 WDA 2019
    CORPORATION                                :

                   Appeal from the Order Entered July 1, 2019
     In the Court of Common Pleas of Beaver County Civil Division at No(s):
                                  11435-2018


BEFORE:         BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                                   FILED JUNE 8, 2020

           Michael Rawl appeals from the July 1, 2019 order granting summary

judgment in favor of GEICO Indemnity Company, a Corporation (“GEICO”) in

this declaratory judgment action. After review, we affirm.

           This is an underinsured motorist insurance (“UIM”) dispute arising out

of an April 25, 2017 automobile accident in Brighton Township, Beaver County,

Pennsylvania.          Mr. Rawl and his insurer, GEICO, filed cross-motions for

summary judgment based on the following stipulated facts:

      1.     At all times hereto, plaintiff, Michael Rawl, was the named
             insured on a policy of insurance issued by GEICO Indemnity
             Company and providing $15,000 of underinsured motorist
             coverage with stacking.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A05027-20


    2. Michael Rawl insured three vehicles under the policy, so the
       applicable limits of underinsured motorist coverage are
       $45,000.

    3. The policy contains an underinsured motorist amendment
       which contains a regular use exclusion which reads as follows:

                  When This Coverage Does Not Apply

           9. When using a motor vehicle furnished for the
           regular use of you, your spouse, or a relative who
           resides in your household, which is not insured under
           this policy.

           A copy of the insurance policy is attached to the
           Complaint as Exhibit 1 and is incorporated herein by
           reference.

    4. On April 25, 2017, Michael Rawl was involved in a motor vehicle
       accident with Jessica Geier on Beaner Hollow Road in Brighton
       Township, Beaver County, Pennsylvania.

    5. The accident was entirely the fault of Jessica Geier.

    6. Michael Rawl sustained serious injuries as a result of the
       accident.

    7. At the time of the accident, Jessica Geier was insured on a policy
       of insurance provided by Progressive Insurance Company with
       a limit of $50,000.

    8. Progressive tendered its limit of $50,000 to Michael Rawl.

    9. GEICO consented to the settlement and waived subrogation
       rights against Ms. Geier.

    10.   At the time of the accident, Michael Rawl was occupying a
       Dodge Ram van which had been rented by his employer, State
       Industrial Products, from Enterprise Rent-A-Car.

   11.     Michael Rawl was using the Dodge Ram rental van because
      his employer's regular work van was out of service on the date
      of the accident.


                                    -2-
J-A05027-20




    12.    The Dodge Ram rental van was insured by Travelers
       Insurance Company and provided $35,000 in underinsured
       motorist coverage, which Mr. Rawl has received.

    13.    Michael Rawl has made a timely demand to GEICO for
       underinsured motorist benefits.

    14.     GEICO has denied Mr. Rawl's claim based on the regular use
       exclusion contained in the underinsured motorist policy
       amendment as GEICO believes the Dodge Ram rental van in
       question was a temporary substitute vehicle for Mr. Rawl’s work
       van.

    15.     The Dodge Ram rental van was not part of the regular fleet
       of vehicles owned and operated by State Industrial Products.


    16.    Rawl picked up and rented the Dodge Ram rental van from
       Enterprise in Cranberry, Pennsylvania only one or two days
       before the subject accident occurred.


    17.   Rawl did not on any prior occasion operate that same Dodge
       Ram rental van for any purpose.


    18.    Rawl’s employer does not permit use of work vehicles for
       personal purposes or transportation of passengers.

Trial Court Opinion, 7/1/19, at 1-3. In addition to the foregoing stipulated

facts, the trial court considered the facts admitted in the pleadings.

      The trial court granted summary judgment in favor of GEICO and denied

Mr. Rawl’s motion for summary judgment, concluding that the regular use

exclusion precluded UIM coverage under the policy. Mr. Rawl filed a timely

appeal and complied with Pa.R.A.P. 1925(b). He presents five questions for

our consideration:



                                     -3-
J-A05027-20


  I.     In utilizing the regular use exclusion to deny underinsured
         motorist coverage to Plaintiff (hereinafter “Rawl”), did the
         Lower Court err in concluding that an Enterprise rental van,
         having been operated by Rawl for only one or two days before
         the subject accident, was available for Rawl’s regular use as a
         fleet vehicle of his employer where said conclusion was
         contrary to the Stipulation of Facts by the parties that the
         rental van was not part of the regular fleet of vehicles owned
         and operated by Rawl’s employer, that it was never available
         to Rawl on any prior occasion and Rawl had used the rental van
         for only one or two days before the subject accident and where
         there was no evidence of record that Rawl had ever previously
         used any Enterprise rental vehicle as part of his employment?

  II.    In utilizing the regular use exclusion to deny underinsured
         motorist coverage to Rawl, did the Lower Court err in
         concluding that the definitions in the liability section of the
         subject automobile insurance policy, which define regular use
         in the context of a rental vehicle, were inapplicable to the
         underinsured motorist coverage section definitions on the basis
         that the subject policy was not ambiguous as to the regular use
         exclusion and the "mutually exclusive" definitional sections
         (Page 16 of the Memorandum Opinion) where, to the contrary,
         the subject policy contained language expressly incorporating
         those definitions into the underinsured motorist coverage?

  III.    In utilizing the regular use exclusion to deny underinsured
         motorist coverage to Rawl, did the Lower Court err in
         concluding that the Enterprise rental van was simply a
         replacement for the “available” work vehicle and therefore
         available for Rawl’s regular use where said conclusion was in
         contravention of the express policy definition that a non -
         owned auto, in the context of a rental vehicle, will only be
         considered as furnished for regular use when rented for more
         than 30 days and the subject Enterprise rental van had been
         rented only 1-2 days before the accident?

  IV.    In utilizing the regular use exclusion to deny underinsured
         motorist coverage to Rawl, did the Lower Court err in
         concluding that the Enterprise rental van was a “temporary
         substitute” for Rawl’s regular work van, relying upon the “plain
         and ordinary meaning” of those words rather than the express
         definition set forth in the subject policy, where the Lower Court


                                     -4-
J-A05027-20


          had concluded that the Enterprise rental van could not be a
          temporary substitute under the express definition in the
          subject policy (Pages 14-15 of the Memorandum Opinion) and
          absent any factual support that Geico actually denied the claim
          on that basis?

   V.      In utilizing the regular use exclusion to deny underinsured
          motorist coverage to Rawl, did the Lower Court err in
          concluding that Rawl “apparently argues that the rented van in
          question was a temporary substitute that would be included
          within the definition of insured motor vehicle for underinsured
          motorist coverage purposes . .” where said conclusion was
          directly contrary to the argument posited by Rawl, which was
          that that the rental van did not qualify as a temporary
          substitute under the express terms of the subject policy?


Mr. Rawl’s brief at 3-5.

        We are reviewing the grant of summary judgment. The applicable law

is well settled:

        An appellate court may reverse the grant of a motion for
        summary judgment if there has been an error of law or an abuse
        of discretion. Since the issue as to whether there are no genuine
        issues as to any material fact presents a question of law, our
        standard of review is de novo; thus, we need not defer to the
        determinations made by the lower tribunals. Our scope of review,
        to the extent necessary to resolve the legal question before us,
        is plenary. We must view the record in the light most favorable
        to the non-moving party, and all doubts as to the existence of a
        genuine issue of material fact must be resolved against the
        moving party.

Millers Capital Ins. Co. v. Gambone Bros. Dev. Co., 941 A.2d 706, 712

(Pa.Super. 2007) (quoting Chanceford Aviation Properties, LLP. v.

Chanceford Twp. Bd. of Supervisors, 923 A.2d 1099, 1103 (Pa. 2007)

(internal citations omitted)).




                                      -5-
J-A05027-20


      Summary judgment is appropriate “when the record clearly shows that

no genuine issue of material fact exists, and the moving party is entitled to

judgment as a matter of law.” Summers v. Certainteed Corp., 997 A.2d
1152, 1159 (Pa. 2010); see also Pa.R.C.P. 1035.2(1). Both parties alleged

that there are no genuine issues of material fact.     Thus, coverage was a

question of law for the trial court. As with all questions of law, our scope of

review is plenary and our standard of review is de novo.      Rother v. Erie

Insurance Exchange, 57 A.3d 116, 118 (Pa.Super. 2012)

      As this case involves the interpretation of an automobile insurance

policy, the following principles inform our review.   “Insurance policies are

contracts, and the rules of contract interpretation provide that the mutual

intention of the parties at the time they formed the contract governs its

interpretation.”   Adamitis v. Erie Ins. Exch., 54 A.3d 371, 379-380

(Pa.Super. 2012).    As with contracts generally, when the words of the

agreement are clear and unambiguous, we ascertain the intent of the parties

from the language used and give the words their plain meaning. A contract

is ambiguous “if it is reasonably susceptible of different constructions and

capable of being understood in more than one sense[,]” Insurance

Adjustment Bureau, Inc. v. Allstate Ins. Co., 905 A.2d 462, 468 (Pa.

2006), or “if its terms are subject to more than one reasonable interpretation

when applied to a particular set of facts.” Kropa v. Gateway Ford, 974 A.2d
502, 508 (Pa.Super. 2009). An ambiguity in a policy is construed in favor of


                                     -6-
J-A05027-20


the insured “to further the contract’s prime purpose of indemnification and

against the insurer, as the insurer drafts the policy, and controls coverage.”

Erie Ins. Exchange v. Conley, 29 A.3d 389, 392 (Pa.Super. 2011).

      At issue herein is UIM coverage under the GEICO policy. UIM coverage

is intended to protect innocent victims of motor vehicle accidents when they

are injured by motorists who have insufficient insurance to fully compensate

them. However, there are limitations upon this type of coverage. The GEICO

policy contains a “regular use” exclusion that precludes insureds or other

members of the household from collecting UIM benefits when they are injured

in a motor vehicle furnished or available for their “regular use” and which is

not insured under the GEICO policy. In pertinent part, the at-issue exclusion

in the GEICO policy provides that UIM coverage does not apply “[w]hen using

a motor vehicle furnished for the regular use of you, your spouse, or a

relative who resides in your household, which is not insured under this

policy.” GEICO policy, Amendment (01-15) to UIM Coverage, at 1. (emphasis

in original).

      We note that a similar regular use exclusion was held to be unambiguous

in Crum & Forster Personal Ins. Co. v. Travelers Corp., 631 A.2d 671,

673 (Pa.Super. 1993). Furthermore, our High Court has ruled that a “regular-

use” exclusion does not violate the Pennsylvania Motor Vehicle Financial

Responsibility Law, 75 Pa.C.S. §1701, et seq. or public policy. See Williams

v. GEICO, 32 A.3d 1195 (Pa. 2011).


                                    -7-
J-A05027-20


       In granting summary judgment in favor of GEICO, the trial court found

the facts in Brink v. Erie Ins. Group, 940 A.2d 528, 535 (Pa.Super. 2008),

analogous to the facts herein. In Brink, this Court held that a police officer’s

use of a fleet vehicle was “regular” within the means of the exclusion even

though the vehicle assigned to him to perform his job duties was not always

the particular vehicle in which the accident occurred. We reasoned that the

term “regular use” meant that a vehicle was “available” for the insured’s use,

and the vehicle need not be a particular vehicle.        Herein, the trial court

concluded that, as in Brink, [t]his rental vehicle was simply a replacement for

the ‘available’ work vehicle.”1 Trial Court Opinion, 7/1/19, at 11.

       Mr. Rawl contends, however, that the trial court erred in concluding that

his employer’s rental van that he only operated for one or two days prior to

the accident was available for his regular use as a fleet vehicle. He maintains

that this conclusion was “contrary to the Stipulation of Facts by the parties that

the rental van was not part of the regular fleet of vehicles owned and operated

by [Mr.] Rawl’s employer, and that it was never available to him on any prior

occasion.” Mr. Rawl’s brief at 13. He also argues that he did not have regular




____________________________________________


1 The trial court also cited Mishler v. Erie Ins. Exchange, 209 A.3d 544
(Pa.Super. Jan. 31, 2019), an unpublished memorandum of this Court. As
such reliance violates Superior Court I.O.P. 65.39(B) (providing that, which
exceptions inapplicable here, unpublished memorandum decisions filed prior
to May 2, 2019 “shall not be relied upon or cited by a Court or a party”), we
shall not consider it.

                                           -8-
J-A05027-20


or habitual access to the rental van, and that his use of the vehicle on the day

of the accident was purely incidental.

       We find no merit in Mr. Rawl’s argument. While the Joint Stipulation of

Facts indicates that the rental van was not part of the fleet of Mr. Rawl’s

employer, it also establishes that it was a replacement vehicle for a fleet

vehicle that was being repaired. See Trial Court Opinion, 7/1/19, at 2-3. For

purposes of regular use, the vehicle furnished need not be a particular vehicle.

See Brink, supra at 535. We reached a similar conclusion in Nationwide

Assur. Co. v. Easley, 960 A.2d 843, 848 (Pa.Super. 2008), holding that the

regular use exclusion applied where a cab driver leased a vehicle on per diem

basis, selecting a vehicle from cab company’s fleet, and was injured in the cab

during his commute home. The fact that he did not operate the same taxi

each day did not invalidate the “regularly used, non-owned vehicle” exclusion

in his own policy.2

       The parties herein stipulated that the van was a vehicle rented by Mr.

Rawl’s employer as a substitute for a fleet vehicle that was being repaired.


____________________________________________


2 See also Calhoun v. Prudential General Ins. Company, 2005 U.S. Dist.
LEXIS 44302 (M.D. Pa. 2005) (holding that state trooper “regularly uses” a
fleet vehicle if he regularly or habitually has access to vehicles in that fleet,
and the fact that he had not driven Unit 15 prior to the accident did not take
it out of the regular use); Prudential v. Peppelman, 2003 U.S. Dist. LEXIS
7650, *6-8 (E.D. Pa. 2003) (explaining that the regularity with which one
operates a vehicle is of no consequence to enforcement of “regular use”
exclusion; rather, availability of a vehicle from fleet controls); accord
Prudential Property & Casualty Insurance Co. v. Armstrong, 2004 U.S.
Dist. LEXIS 4918, *6-7 (E.D. Pa. 2004).

                                           -9-
J-A05027-20


They further stipulated that Mr. Rawl used an employer-provided vehicle to

perform his employment duties. The fact that the van herein was a temporary

replacement for an employer-owned fleet vehicle, and that Mr. Rawl had only

used this particular vehicle once or twice before, does not take it outside the

regular use exclusion as interpreted in Brink.       Stated simply, it does not

matter whether Mr. Rawl had regular use of a particular vehicle furnished by

his employer, but whether he regularly used a vehicle supplied by his

employer.

      Mr. Rawl contends that under the language in the instant policy, it is not

only “regular use” which is determinative of the applicability of the exclusion.

He maintains that the vehicle must be “furnished or available” for regular use.

He argues that “[t]his implies an understanding with the owner of the vehicle

that the insured could use the automobile of the other person at such times as

he or she desired, if available.”   Mr. Rawl’s brief at 19.    It is his position,

unsupported by any authority, that the vehicle was not “available” for his

regular use because its use was restricted to employment-related purposes.

      Regular use need not be unlimited use. As the foregoing employment

vehicle cases illustrate, a vehicle available for an employee’s use in performing

his employment duties is furnished or available for regular use. “Furnished or

available” does not mean unfettered use at any time for any purpose.

      Mr. Rawl next claims that the trial court erred in concluding that the

definitions in the liability section of the GEICO policy were “mutually exclusive”


                                     - 10 -
J-A05027-20


of definitions in the UIM section of the document. He directs our attention to

language in the UIM portion of the policy that incorporates definitions from

the liability section of the policy.

       We agree with Mr. Rawl that definitions in the liability section of the

policy generally applied to the UIM coverage. See GEICO policy, Section IV

Underinsured Motorists Coverage, at 13. (“DEFINITIONS -- The definitions or

terms in Section I [Liability] apply to this coverage. The following definitions

apply only to this [UIM] coverage.). However, we do not read the trial court

opinion as concluding that the liability definitions and definitions contained in

the UIM coverage provisions were mutually exclusive. Rather, the trial court

stated that some definitions apply to certain coverage situations that are

mutually exclusive. We find no error in the court’s reasoning. The general

policy definitions are incorporated into the various coverages, but do not apply

on the facts in some coverage situations or are expressly superseded by more

specific definitions in others.3

       Mr. Rawl’s third and fourth issues involve claims that the trial court erred

in failing to give effect to the express terms of the policy. In his third issue,

Mr. Rawl argues that the definition of “regular use” contained within the

definition of a “non-owned auto” in the liability portion of the policy controls

the meaning of “regular use” for purposes of UIM coverage. Since the rental


____________________________________________


3 More importantly, Mr. Rawl fails to explain how the trial court’s allegedly
erroneous view of the policy definitions led to an incorrect legal conclusion.

                                          - 11 -
J-A05027-20


van Mr. Rawl operated at the time of the accident had only been rented for

one or two days, i.e., not more than the thirty days that constituted regular

use of a “non-owned auto,” he contends that this was not regular use for

purposes of the regular use exclusion. See Appellant’s brief at 30.

      We note first that Mr. Rawl misrepresents the policy language when he

points to the definition of a “non-owned auto” and equates it to a definition of

“regular use.” Regular use is not a defined term in the GEICO policy. The

definition of a “non-owned auto” includes a vehicle that is “not owned by or

furnished for the regular use of either the insured or a relative, other than a

temporary substitute auto,” and a non-owned auto “rented or leased for more

than thirty days will be considered as furnished for regular use.” GEICO policy,

Section I, Liability Coverage, at 3.          It certainly does not purport to

circumscribe what constitutes regular use.

      Mr. Rawl argues further that since the employer placed restrictions on

the use of the furnished vehicles for personal use or for the transportation of

passengers, these vehicles were not available for regular use. He suggests

that if GEICO sought to exclude UIM coverage to its insureds, it could have

provided a more specific definition of regular use, but failed to do so.

      As noted above, regular use is an undefined term in the policy. Thus,

we construe it based on the plain meaning of the words. For the reasons

supra, Mr. Rawl’s use of his employer’s rental vehicle constituted regular use

as construed through judicial decision.


                                     - 12 -
J-A05027-20


     Next, Mr. Rawl points to the definition of an “insured motor vehicle” for

purposes of UIM coverage, and argues that the employer’s rental van could

not be considered a “temporary substitute” because that definition applied

only to a vehicle that he owned. The definition reads:

     3. Insured Motor Vehicle is a motor vehicle:

     (a)    Described in the declarations and covered by the bodily
            injury liability coverage of this policy;

     (b)    Temporarily substituted for an insured motor vehicle when
            withdrawn from normal use because of its breakdown,
            repair, servicing, loss or destruction;

     (c)    Operated by you or your spouse if a resident of the same
            household.


     But the term insured motor vehicle does not include:

     (i) A motor vehicle used to carry passengers or goods for hire
     except in a carpool;

     (ii) A motor vehicle being used without the owner's permission; or

     (iii) Under subparagraphs (b) and (c) above, a motor
     vehicle owned by or furnished for the regular use of an
     insured.

GEICO Policy, Section IV UIM Coverage Amendment (01-15) at 1 (emphasis

added).

     Mr. Rawl maintains that GEICO asserted that the rental van was a

temporary substitute for Mr. Rawl’s work vehicle. However, he alleges that in

denying the claim, GEICO did not rely on the plain and ordinary meaning of

the term temporary substitute “in contravention of the express definition of a



                                    - 13 -
J-A05027-20


temporary substitute as set forth in the subject policy.” Mr. Rawl’s brief at

32.   He contends that when one reads the foregoing UIM definition of an

“insured vehicle,” which includes “a vehicle temporarily substituted or an

insured motor vehicle when withdrawn from normal use because of its

breakdown, repair, servicing, loss or destruction,” together with the liability

definition of a “temporary substitute auto” for purposes of an “owned auto,”

the definition is ambiguous. Id. at 33-34. He suggests, without any analysis,

that if the “ambiguous” provisions were construed in his favor, he would be

entitled to coverage. Id. at 34.

      As the trial court noted, Exhibits 8 through 10 to Mr. Rawl’s complaint,

in conjunction with number 14 of the joint stipulated facts, confirm that GEICO

denied the claim based on the “regular use” exclusion. After Mr. Rawl disputed

that the van was “furnished for regular use” since his regular work van was

being repaired, GEICO responded that “the van was a replacement vehicle for

the van . . . Mr. Rawl uses for work that is furnished for his regular use.” See

Complaint, Exhibit 10 (GEICO correspondence dated Nov. 20, 2017). Thus,

when it denied coverage, GEICO did not describe the rental van as a

“temporary substitute” as defined in the policy.

      We note, however, that the parties stipulated that “GEICO has denied

Mr. Rawl's claim based on the regular use exclusion contained in the

underinsured motorist policy amendment as GEICO believes the Dodge Ram

rental van in question was a temporary substitute vehicle for Mr. Rawl’s work


                                     - 14 -
J-A05027-20


van.”    Joint Stipulation of Facts No. 14.     The trial court, in arriving at its

conclusion that the regular use exclusion applied, ascribed the plain and

ordinary meaning to the foregoing words used in the stipulation.

        We find no error in this regard as “temporary substitute vehicle” is not

a defined term in the policy. The employer’s rental van was not a “temporary

substitute auto” as defined in the liability section of the policy because it was

not a substitute for a vehicle owned by Mr. Rawl. It was not a “substitute

motor vehicle” as defined in the UIM coverage section because, although Mr.

Rawl was operating the van, it was not insured under Mr. Rawl’s policy and

it was regularly used. We find no ambiguity.

        Finally, Mr. Rawl takes the trial court to task for allegedly misconstruing

his argument that the “rental van did not constitute a ‘temporary substitute’

under the express terms of the subject policy.”          Mr. Rawl’s brief at 34.

Unfortunately, we find this claim to be both cryptic and undeveloped.          Mr.

Rawl does not reiterate for our benefit the substance of his argument to the

trial court, discuss pertinent authorities, or explain why it matters to our

disposition. See Pa.R.A.P. 2119(a), (b).

        Our rules require that a litigant must set forth developed argument in

his brief to this Court. Incorporating by reference claims advanced below is

an “unacceptable manner of appellate advocacy.” See Commonwealth v.

Edmiston, 634 A.2d 1078, 1092 n. 3 (Pa. 1993). We are “not obliged to root

through the record and determine what arguments, if any . . . were forwarded


                                       - 15 -
J-A05027-20


below, nor are we obliged to fashion an argument on [a litigant’s] behalf.”

Pines v. Farrell, 848 A.2d 94, 97 n.3 (Pa. 2004). This alleged error merits

no relief.

      For the foregoing reasons, Mr. Rawl has provided no reason for us to

disturb the trial court’s grant of summary judgment in favor of GEICO.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/2020




                                   - 16 -